SUMMARY ORDER

Pro se plaintiff-appellant Samuel Porter, Jr. appeals from a final judgment of the United States District Court for the Western District of New York (Larimer, J.) entered pursuant to a decision and order dated May 6, 2003, dismissing Porter’s employment discrimination lawsuit brought under Title VII of the 1964 Civil Rights Act, the Age Discrimination in Employment Act of 1967, and the Americans with Disabilities Act. Having carefully considered the record, we affirm substantially for the reasons stated in the district court’s memorandum-decision and order, Porter v. Dan Thompson Roofing, No. 03-cv-282(s) (W.D.N.Y. May 6, 2003).
*197The judgment of the district court is AFFIRMED.